     Case 3:20-cv-03747-B-BK Document 8 Filed 02/23/21             Page 1 of 1 PageID 27



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOHN Q. PUBLIC,                                 §
                      Plaintiffs,               §
                                                §
v.                                              §          Civil Case 3:20-CV-3747-B-BK
                                                §
STATE OF TEXAS ATTORNEY                         §
GENERAL, et al.,                                §
                 Defendants.                    §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

        SO ORDERED this 23rd day of February, 2021.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
